Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response of Amendment filed on 12/07/2020. As directed by the Amendment, claims 9 and 26 have been amended. 
The Applicant has amended claims 9 and 26 to correct minor informalities of the claims; as such the previous claim objections are withdrawn.
The applicant provided explanation without amending claims 25 and 26 to overcome the previous 112(b) rejections. However, the explanation is not persuasive, as such the previous 112(b) rejections are maintain. Refer to the 112(b) rejections to claims 25 and 26 below for more detail.
Acknowledgement is made to the second Affidavit under CFR 1.132 filed on 12/07/2020. The second Affidavit has been entirely considered along with a completed reconsideration of the first Affidavit filed on 07/16/2020 but also failed to overcome the previous 103 rejections for the following reasons:
The Affidavits failed to establish a nexus between the novel feature of the claimed invention and the commercial success. As stated in the previous Action, the Affidavits failed to establish that the commercial success is due to the current claimed invention, the Affidavits shown the selling devices only have a single length and a single central diameter, not the range To show commercial success, there must be nexus between the alleged commercial success and the claimed invention
The Affidavits failed to proof of commercial success. The Inventor disclosed the total sale revenue and increase number of orders from 2018 to 2020 in the first Affidavit and disclosed that there were paid advertising on Google and social media in paragraph [0018] of the first Affidavit and in paragraph [0018] of the second Affidavit. However, the exact amount of money was paid for advertising was not disclosed, as such the actually revenue to conclude commercial success is unverifiable. In addition, both Affidavits disclosed failed to disclose how the sale of the current Inventor’s product compare to the competitors. It is unknown how the inventor’s sale numbers compared to the competitors or the general market for the related product. Equally important, the filed Affidavits claiming commercial success are not relevant to the newly made 35 USC 102 rejections therein.
The Affidavits claimed the commercial success was due to unexpected advantages of the device in paragraph [0018] and provide numerous customer reviews of the products in Attachment A. However, the reviews of these customers are just opinions and the disclosed customer’s reviews are not based the claimed subjection matter. The opinions of these customers were based on the breathing devices which have inner diameter of 4.6mm and total length of 50mm which is not the same as the claimed range of 2-10mm in diameter and 20-the filed Affidavits claiming unexpected result are not relevant to the newly made 35 USC 102 rejections therein.

Priority
Upon reconsidering the parent provisional application 62/379,533 disclosure, the Examiner concluded that the current claims 1-3, 5-9, 11 and  13-26 do not get the priority benefit dated of the provisional application. Firstly, Independent claims 1 and 9 currently claiming “a breathing device comprising an elongated tube having a length of 20-152 millimeters defining a central chamber having a diameter of 2-10 millimeters”, but the provisional application only have support for a single length and a single inner diameter from the Figures 1 and 2 of the Drawings. Similarly, claims 5 and 13 claims a narrower ranges of the inner dimeter and the length also do not get to have the earlier benefit date of the provisional application. In additional, claims 3 and 11 claiming “further comprising an angled surface at the first end of the elongated tube” also were not disclosed in the provisional application. Furthermore, claims 7-8 and 15-16 claiming the air flow rate through the device is adjustable by the user and via a removable end cap also do not get to have the earlier priority date of the provisional application. As such, the current pending claims in this instant application have the effected filling date of 08/24/2017.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0026], line 4, should read “The bail can 
Paragraph [0026] disclosed “The purpose of the bail 1 is to connect the breathing tube 3 to a securing structure, such as a chain or cord so that the tube 3 can be worn was a necklace. The bail can 1 also connect to other accessories like a key chain or a bracelet as desired… The pin 2 attaches the bail 1 to the breathing tube 3”.  While paragraphs [0012] and [0052] disclosed “ The tube can comprise a first end (bottom) and a second end (top)…In the further embodiments, the second end can comprise a connective part (securing structure) which can be configured to be coupled to one or more objection such as…chains, bracelets…”. These two paragraphs do not disclose the securing structure in a consistent manner.  Paragraph [0026] disclosed the securing structure is a chain or cord, but then paragraph [0012] disclosed the second end of the elongated tube can comprise a securing structure which can be coupled to a chain. It seems “a connective part (securing structure)” in paragraphs [0012] and [0052] should be replaced with “a bail” which can be coupled to a chain (securing structure). This will then be consistent with paragraph [0026] and Figures 1-7 which discloses bail 1 at second end of the tube. The remaining of term “connective parts” which is interchangeably used in Paragraph [0052] should be considered to clarify.
Appropriate correction is required. No new matter should be entered.

Claim Objections
Claims 25 and 26 objected to because of the following informalities:
Claim 25, line 2 should read “through the elongated
Claim 26, line 2 should read “through the elongated tube”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-9, 11, 13-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, limitation “an elongated tube having a length of 20 to 152 millimeters defining a central chamber having a diameter of 2 to 10 millimeters traveling a length of the elongated tube” in lines 2-4 renders claim indefinite because it is unclear if “a length of the elongated tube” is a new and different length than “an elongated tube having a length of 20 to 152 millimeters” as recited earlier in line 2 of claim 1. As such, it is unclear the length at which the central chamber having a diameter of 2 to 10 millimeters really extend because “a length” here could be a value different and outside of the claim  range of 20 to 152 millimeters. For purposes of examination, the claim is being interpreted “a length of the elongated tube” as any lengths that is less than the claimed range of 20 to 152 millimeters.

Claims 2, 3, 5-8, 11, 13-26 are rejected due their dependency on the rejected claims 1 and 9.
	Regarding claims 25 and 26, limitation “a size of the central chamber through the tube has been engineered to lengthen exhalations of the user” in lines 1-3 renders claim indefinite because it is unclear if “a size” refers to the length or the diameter of the central chamber. In addition, since a length of central the central chamber was being defined as “an elongated tube having a length of 20 to 152 millimeters defined a central chamber having a dimeter of 2 to 10 millimeters travelling a length of the elongated tube”, in independent claims 1 and 9. Without giving proper antecedent basis and now claims 25 and 26 recite “a size” which could be new and different length and diameter of the central chamber, this could read on a value of diameter that is outside of 2 to 10 millimeters and a value of length that is outside of 20 to 152 millimeters.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25 and 26 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claims 25 and 26, limitation “a size of the central chamber” in lines 1-2 could read on a new length and/or new inner diameter that is/are outside the claimed range of length and diameter of the central chamber. For this reason, this would not further narrow/define the claimed subject matter that previous defined in independent claims 1 and 9, respectively.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, and 9, 11, 13, 14 and 18-26 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zlupko (U.S. Publication 2016/0375213).
Regarding claim 1, Zlupko discloses a breathing device (Fig. 4, [0017] and [0018]: pursed lip breathing apparatus 1) comprising: an elongated tube (Fig. 4, [0018]: elongated member 10) having a length of  about 127 millimeters ([0019: the overall length of elongated member 10 is about 5 inches which converted to be 127 millimeters which fall between the claimed range of 20 to 152 millimeters) defining a central chamber (Fig. 4, [0019]: central cavity 20 includes first end portion 22 and taper portion 24 and a second end portion 26) having a diameter of about 4.8mm to 9.5mm ([0019]-[0021]: the first end portion 22 has a diameter equivalent to that of the first opening 32 which is about 3/8’’ which converted to be about 9.5 millimeters; the second end portion 26 has a diameter equivalent to that of the second opening 42 which has a diameter of 3/16’’ which converted to be about 4.8 millimeters; tapered portion 24 has a tapered surface 50 which can taper the diameter of central cavity 20 from that of first end travelling a length (as the claim only required the claimed range of diameter travel a length of the tube not the entire length of 20 to 152 millimeter as recited earlier in the line 2 of 1, refer to the 112(b) rejection above for more detail; the diameter and length of second end portion 26 are being considered as the diameter “travelling a length” and the length of the second end portion 26 is obviously less than the overall length of the elongated tube 1 which is about 127 millimeters) of the elongated tube; an opening (Fig. 4, [0019]: first opening 32) on a first end (Fig. 4, [0019]: first end 30) of the elongated tube constructed to be inserted into a user's mouth ([0019]: person’s lips placed around the first end 30); an exit ([0020]: second end 40 serves as an outlet of exhaled air) on a second end ([0020]: opposite of the first end 30) of the elongated tube; and a securing structure ([0022]: lanyard, string, rope, cable, or other object which can extend from apparatus/breathing device 1 and which may assist the user in holding the breathing device 1) connected ([0022]: extend from apparatus/ breathing device 1; connected via  a metal ring on the collar 60 of the breathing device 1) to the elongated tube (Figures 1 and 4: breathing device 1), the securing structure is configured to secure ([0022]: collar opening 64 may accept a metal ring, which itself is attached to a fabric lanyard; the lanyard can then be worn by the user around his or her neck to enable easy access to apparatus 1 and help prevent misplacement thereof) the elongated tube on the user, wherein the exit ([0020]: second opening 42 to restrict the airflow of the exhalation) being constructed to restrict an exhaled breath of a user to slow breathing ([0023]: slow the breathing rate) of the user to a desired breathing rate.
the breathing device according to claim 1, further comprising a bail (Fig.1, [0022]: collar opening 64) connected to the elongated tube constructed to mount ([0022]: collar opening 64 may accept a metal ring, which itself is attached to a fabric lanyard. The lanyard can then be worn by the user around his or her neck to enable easy access to apparatus 1 and help prevent misplacement thereof) the elongated tube to the securing structure (lanyard).
Regarding claim 3, Zlupko discloses the breathing device according to claim 1, further comprising an angled surface (Figure 4 shown an angled surface at the first end 30) at the first end of the elongated tube.
Regarding claim 5, Zlupko discloses the breathing device according to claim 1, wherein the elongated tube has a length of about 65 mm ([0019]: the overall length of the elongate member 10 is about 3’’ with 15% reduction which converted to be about 65 millimeters which falls between the claimed range of 30 to 75 millimeters) and the central chamber ([0020] – [0021]: the second end  portion 26 shown as defining a central chamber with a dash line in Figure 4; second opening 42 that can be axially disposed at the center of second end 40; second end portion 26 can be of a constant diameter along its length, and typically this diameter is that of second opening 42; this center chamber is being interpreted as the chamber recited earlier in claim 1 where the central chamber have such diameter travel “a length of the elongated tube” and the length of second end portion 26 is obviously less than the overall length of the elongated tube which is about 65 millimeters) has a diameter of about 4.8 millimeters ([0020]- [0021]: the second end portion 26 has a diameter equivalent to that of the second opening 42 
Regarding claim 6, Zlupko discloses breathing device according to claim 1, wherein the elongated tube has a round shape (Figure 1 shown this configuration).
Regarding claim 9, Zlupko discloses a method of slowing a user's breathing rate ([0023]: apparatus/breathing device can be used to slow the breathing rate) comprising: providing a breathing device (Fig. 4, [0017] and [0018]: pursed lip breathing apparatus 1) comprising an elongated tube (Fig. 4, [0018]: elongated member 10) having a length about 127 millimeters ([0019: the overall length of elongated member 10 is about 5 inches which converted to be 127 millimeters which fall between the claimed range of 20 to 152 millimeters) defining a central chamber (Fig. 4, [0019]: central cavity 20 includes first end portion 22 and taper portion 24 and a second end portion 26) having a diameter of about 4.8mm to 9.5mm ([0019]-[0021]: the first end portion 22 has a diameter equivalent to that of the first opening 32 which is about 3/8’’ which converted to be about 9.5 millimeters; the second end portion 26 has a diameter equivalent to that of the second opening 42 which has a diameter of 3/16’’ which converted to be about 4.8 millimeters; tapered portion 24 has a tapered surface 50 which can taper the diameter of central cavity 20 from that of first end portion 22 to that of second end portion 26 which is between 9.5mm to 4.8mm; all three portions 22, 24 and 26 fall within the claimed range of 2 to 10 millimeters) travelling a length (as the claim only required the claimed range of diameter travel a length of the tube not the entire length of 20 to 152 millimeter as recited earlier in the line 2 of 1, refer to the 112(b) rejection above for more detail; the diameter and length of second end portion 26 are being considered as the diameter “travelling a length” and of the elongated tube, an opening (Fig. 4, [0019]: first opening 32) on a first end (Fig. 4, [0019]: first end 30) of the elongated tube configured to be inserted into a user's mouth ([0019]: person’s lips placed around the first end 30), an exit ([0020]: second end 40 serves as an outlet of exhaled air) on a second end ([0020]: opposite of the first end 30) of the elongated tube, and a securing structure ([0022]: lanyard, string, rope, cable, or other object which can extend from apparatus/breathing device 1 and which may assist the user in holding the breathing device 1) connected ([0022]: extend from apparatus/ breathing device 1; connected via  a metal ring on the collar 60 of the breathing device 1) to the elongated tube (Figures 1 and 4: breathing device 1), wherein the exit ([0020]: second opening 42) being constructed to restrict an exhaled breath of a user ([0020]: second opening 42 to restrict the airflow of the exhalation) to slow breathing of the user ([0023]: to slow the breathing rate…the user then exhales slowly through first opening 32 so that air passes through central cavity 20 and out second opening 42) to a desired rate; securing the elongated tube ([0022]: apparatus/breathing device 1) to the user ([0022]: lanyard can then be worn by the user around his or her neck) using the securing structure ([0022]: a lanyard, string, rope, cable, or other object which can extend from apparatus 1 and which may assist the user in holding apparatus 1); inserting the first end (Fig. 4, [0019]: first end 30)) of the elongated tube into a user's mouth ([0019]: person’s lips placed around the first end 30); and exhaling by the user ([0023]: the user then exhales slowly through first opening 32 so that air passes through central cavity 20 and out second opening 42) through the opening (first opening 32), the central chamber (central cavity 20 which included the second end portion 26) and the exit by the user to slow the user's breathing rate ([0023]: to slow the breathing rat…the user then exhales slowly through first opening 32 so that air passes through central cavity 20 and out second opening 42; [0020]: second opening 42 to restrict the airflow of the exhalation).
Regarding claim 11, Zlupko discloses the method according to claim 9, further comprising an angled surface (Figure 4 shown an angled surface at the first end 30) at the first end of the elongated tube.
Regarding claim 13, Zlupko discloses the method according to claim 9, wherein the elongated tube has a length of about 65 mm ([0019]: the overall length of the elongate member 10 is about 3’’ with 15% reduction which converted to be about 65 millimeters which falls between the claimed range of 30 to 75 millimeters) and the central chamber ([0020] – [0021]: the second end  portion 26 shown as defining a central chamber with a dash line in Figure 4; second opening 42 that can be axially disposed at the center of second end 40; second end portion 26 can be of a constant diameter along its length, and typically this diameter is that of second opening 42; this center chamber is being interpreted as the chamber recited earlier in claim 9 where the central chamber have such diameter travel “a length of the elongated tube” and the length of second end portion 26 is obviously less than the overall length of the elongated tube which is about 65 millimeters) has a diameter of about 4.8 millimeters ([0020]- [0021]: the second end portion 26 has a diameter equivalent to that of the second opening 42 which has a diameter of 3/16’’ which converted to be about 4.8 millimeters which fall between the claimed range of 3 to 6 millimeters).
wherein the elongated tube has a round shape (Figure 1 shown this configuration).
Regarding claim 18, Zlupko discloses the method according to claim 9, wherein exhaling by the user through the opening, the central chamber and the exit ([0023]: user then exhales slowly through first opening 32 so that air passes through central cavity 20 and out second opening 42) reduces anxiety or stress ([0023]: to cause general relaxation) in the user.
Regarding claim 19, Zlupko discloses the method according to claim 9, wherein exhaling ([0023]: user then exhales slowly through first opening 32 so that air passes through central cavity 20 and out second opening 42) by the user through the opening (first opening 32), the central chamber (central cavity 20) and the exit (out second opening 42) provides a shift to calm ([0023]: to cause general relaxation) in the user.
Regarding claim 20, Zlupko discloses the method according to claim 9, wherein exhaling by the user through the opening, the central chamber and the exit ([0023]: the user then exhales slowly through first opening 32 so that air passes through central cavity 20 and out second opening 42) introduces and teaches breathing aspects of meditation and yoga (since Zlupko discloses the similar breathing device and method as the Applicant does, using Zlupko would also result in the same result as Applicant’s, where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced 
Regarding claim 21, Zlupko discloses the method according to claim 9, wherein exhaling by the user through the opening, the central chamber and the exit ([0023]: the user then exhales slowly through first opening 32 so that air passes through central cavity 20 and out second opening 42) activates the parasympathetic nervous system (since Zlupko discloses the similar breathing device and method as the Applicant does, using Zlupko would also activates parasympathetic nervous system, where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977)) to initiate deeper and more meaningful exhalations, heart rate, blood pressure, and muscular tension each lower ([0023]: release trapped air in the lungs, keep his or her airways open longer so as to decrease the work of breathing, slow the breathing rate, improve breathing patterns, relieve shortness of breath, and cause general relaxation) which allows the user to enter a more still and relaxed state ([0023]: cause general relaxation).
Regarding claim 22, Zlupko discloses the method according to claim 9, wherein exhaling by the user through the opening, the central chamber and the exit ([0023]: the user  sets a pace of breath of a user by extending the exhalation which sets the user's state of mind and reverses the negative effects of stress or prevents stress by committing to a calm pace of breath and calm state of mind (since Zlupko discloses the similar breathing device and method as the Applicant does, using Zlupko would also result in the same claimed results, where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977)).
Regarding claim 23, Zlupko discloses the method according to claim 9, wherein exhaling by the user through the opening, the central chamber and the exit ([0023]: the user then exhales slowly through first opening 32 so that air passes through central cavity 20 and out second opening 42) until ([0023]: the user can then repeat the exhale process) anxiety abates.
Regarding claim 24, Zlupko discloses the method according to claim 9, wherein exhaling by the user through the opening, the central chamber and the exit ([0023]: the user then exhales slowly through first opening 32 so that air passes through central cavity 20 and out second opening 42) removes the frustration of pacing the user's breath because focusing by the user on the breathingU.S. Patent Application Ser. No.: 15/685,242 Page 5 of 21 device turns the user's attention specifically to the user's breath and away from distractions (since Zlupko discloses the similar breathing device and method as the Applicant do, using Zlupko would also result in the same claimed results, where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977)).
Regarding claim 25, Zlupko discloses the method according to claim 9, wherein a size ([0020]-[0021]: second end portion 26 can be of a constant diameter along its length, and typically this diameter is that of second opening 42; second opening 42…restrict airflow through the elongated member 10) of the central chamber ([0021]: central cavity 20 includes first opening portion 22, tapered portion 24 and second opening portion 26) through the tube has been engineered to lengthen exhalations of the user (since Zlupko discloses the similar breathing device and method as the Applicant do, using Zlupko’s would also result in lengthening the exhalations as claimed, where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the 
Regarding claim 26, Zlupko discloses the breathing device according to claim 1, wherein a size ([0020]-[0021]: second end portion 26 can be of a constant diameter along its length, and typically this diameter is that of second opening 42; second opening 42…restrict airflow through the elongated member 10) of the central chamber ([0021]: central cavity 20 includes first opening portion 22, tapered portion 24 and second opening portion 26) through the tube has been engineered to lengthen exhalations of the user (since Zlupko discloses the similar breathing device and method as the Applicant do, using Zlupko’s would also result in lengthening the exhalations as claimed, where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zlupko in view of Norell (U.S. Patent 4,973,047 hereinafter Norell).
Regarding claim 7, Zlupko discloses the breathing device according to claim 1.
 Zlupko silent about an air flow rate through the device is adjustable by the user.
However, Norell discloses a breathing device (Figure 1 and Col. 1 Ln. 5, Col. 3 Ln. 23: therapeutic breathing device) comprises a mouthpiece (Fig. 1, Col. 3 Ln. 23: mouthpiece 1) that also has an elongated tube (Figure 1 and Col. 3 Lines 24-25: hollow extension 2), and also teaches a slot-like opening (Fig.2: slot-like opening 3) and a removable (Norell’s Col. 4 Lines 19-21: the end plug 4 is attached to the cylindrical extension 2 by snap connector) end cap  and that air flow rate through the device is adjustable by the user (Norell’s Col. 3 Lines 37-39: the resistance of exhalation can be readily adjusted by rotation the end plug 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Zlupko’s elongated tube 10 to have slot like opening and a removable end cap that air flow rate through the device is adjustable by the user, as taught by Norell, for the benefit of providing the user with capability of readily adjusting the resistance of exhalations (Col. 3 Lns. 37-39).
Regarding claim 8, Zlupko discloses the breathing device according to claim 1.
Zlupko silent about a removable end cap that restricts air flow there through.
However, Norell discloses a breathing device (Figure 1 and Col. 1 Ln. 5, Col. 3 Ln. 23: therapeutic breathing device) comprises a mouthpiece (Fig. 1, Col. 3 Ln. 23: mouthpiece 1) that also has an elongated tube (Figure 1 and Col. 3 Lines 24-25: hollow extension 2), and also teaches a slot-like opening (Fig.2: slot-like opening 3) and a removable (Norell’s Col. 4 Lines 19-21: the end plug 4 is attached to the cylindrical extension 2 by snap connector) end cap (Norell’s Col. 4 Line 19: end plug 4) that restricts air flow (Norell’s Col. 3 Lines 37-39: the resistance of exhalation can be readily adjusted by rotation the end plug 4) there through.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Zlupko’s elongated tube 10 to have slot like opening and a removable end cap that restrict air flow there through, as taught by Norell, for the benefit of providing the user with capability of readily adjusting the resistance of exhalations (Col. 3 Lns. 37-39).
discloses the method according to claim 9.
 Zlupko silent about an air flow rate through the device is adjustable by the user.
However, Norell discloses a breathing device (Figure 1 and Col. 1 Ln. 5, Col. 3 Ln. 23: therapeutic breathing device) comprises a mouthpiece (Fig. 1, Col. 3 Ln. 23: mouthpiece 1) that also has an elongated tube (Figure 1 and Col. 3 Lines 24-25: hollow extension 2), and also teaches a slot-like opening (Fig.2: slot-like opening 3) and a removable (Norell’s Col. 4 Lines 19-21: the end plug 4 is attached to the cylindrical extension 2 by snap connector) end cap (Norell’s Col. 4 Line 19: end plug 4) and that air flow rate through the device is adjustable by the user (Norell’s Col. 3 Lines 37-39: the resistance of exhalation can be readily adjusted by rotation the end plug 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Zlupko’s elongated tube 10 to have slot like opening and a removable end cap that air flow rate through the device is adjustable by the user, as taught by Norell, for the benefit of providing the user with capability of readily adjusting the resistance of exhalations (Col. 3 Lns. 37-39).
Regarding claim 16, Zlupko discloses the method according to claim 9.
 Zlupko silent about a removable end cap that restricts air flow there through.
However, Norell discloses a breathing device (Figure 1 and Col. 1 Ln. 5, Col. 3 Ln. 23: therapeutic breathing device) comprises a mouthpiece (Fig. 1, Col. 3 Ln. 23: mouthpiece 1) that also has an elongated tube (Figure 1 and Col. 3 Lines 24-25: hollow extension 2), and also teaches a slot-like opening (Fig.2: slot-like opening 3) and a removable (Norell’s Col. 4 Lines 19-21: the end plug 4 is attached to the cylindrical extension 2 by snap connector) end cap  that restricts air flow (Norell’s Col. 3 Lines 37-39: the resistance of exhalation can be readily adjusted by rotation the end plug 4) there through.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Zlupko’s elongated tube 10 to have slot-like opening and a removable end cap that restrict air flow there through, as taught by Norell, for the benefit of providing the user with capability of readily adjusting the resistance of exhalations (Col. 3 Lns. 37-39).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        





/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785